Citation Nr: 0918116	
Decision Date: 05/14/09    Archive Date: 05/21/09

DOCKET NO.  06-21 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1952 to 
November 1955.  The Veteran died in July 2005 and the 
appellant is his surviving spouse.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO).


FINDING OF FACT

The medical evidence of record shows that a disability 
incurred in military service contributed substantially or 
materially to cause the Veteran's death.


CONCLUSION OF LAW

A disability incurred in service caused or contributed 
substantially or materially to cause the Veteran's death.  38 
U.S.C.A. §§ 1110, 1310, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.312 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007).  VA 
has issued regulations implementing the VCAA.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).  Without deciding 
whether the notice and development requirements of the VCAA 
have been satisfied in the present case, this law does not 
preclude the Board from adjudicating the issue involving the 
appellant's claim for entitlement to service connection for 
the cause of the Veteran's death as the Board is taking 
action favorable to the appellant by granting service 
connection for the cause of the Veteran's death.  As such, 
this decision poses no risk of prejudice to the appellant.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also 
Pelegrini v. Principi, 17 Vet. App. 412 (2004).

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

VA death benefits are payable to the surviving spouse of a 
Veteran if the Veteran died from a service-connected 
disability.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5, 3.312 
(2008).  In order to establish service connection for the 
cause of the Veteran's death, the evidence must show that a 
disability incurred in or aggravated by active service was 
the principal or contributory cause of death.  38 C.F.R. § 
3.312.

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  In order to be a contributory cause of 
death, it must be shown that the service-connected disability 
contributed substantially or materially to cause death; that 
it combined to cause death; or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that the service-connected disorder casually shared 
in producing death, but rather it must be shown that there 
was a causal connection between the service-connected 
disability and the Veteran's death.  38 C.F.R. § 3.312(b), 
(c).

At the time of the Veteran's death, service connection was in 
effect for right knee subluxation with severe instability, 
evaluated as 30 percent disabling; left knee subluxation with 
moderate instability, evaluated as 20 percent disabling; 
peripheral neuropathy of the right lower extremity with right 
ankle arthralgia (to include degenerative changes) associated 
with right knee subluxation with severe instability, 
evaluated as 20 percent disabling; traumatic arthritis of the 
right knee, with limitation of motion, evaluated as 20 
percent disabling; and traumatic arthritis of the left knee, 
with limitation of motion, evaluated as 20 percent disabling.  
The combined evaluation of these disabilities was 80 percent.  
The Veteran was also in receipt of a total disability rating 
for compensation purposes based on individual 
unemployability.  The evidence of record shows that the 
Veteran's service-connected disabilities were caused by a 
traumatic injury to his knees during active military service.

The Veteran died on July [redacted], 2005, at the age of 72.  The 
certificate of death reported the immediate cause of death as 
metastatic malignant melanoma.  Under "other significant 
conditions contributing to death but not resulting in the 
underlying cause" the certificate listed "Acute Fall from 
Old Knee Injury with Compromised Airway by History."
	
A July 2005 private autopsy report stated that the cause of 
the Veteran's death was metastatic malignant melanoma.  The 
pathologist included a comment which stated that the Veteran 
"had an acute fall from an old knee injury with compromised 
airway by history."

In a September 2005 letter, a private medical examiner stated 
that

the clinical situation that surrounded 
[the Veteran's] death indicated that the 
deceased fell secondary to a pervious 
long term injury to the lower extremities 
and was, according to the family, in such 
a position that his respiratory status 
was severely compromised and [he] died 
secondary to this.  I have indicated such 
occurred on the death certificate.


The medical evidence of record shows that a disability 
incurred in or aggravated by military service contributed 
substantially or materially to cause the Veteran's death.  
Prior to the Veteran's death, service connection was in 
effect for multiple bilateral leg disabilities, to 
specifically include severe instability of the right knee and 
moderate instability of the left knee.  The Veteran's 
certificate of death indicated that an acute fall from an old 
knee injury was a significant condition contributing to the 
Veteran's death.  The Veteran's fall was also mentioned in 
the July 2005 autopsy report.  While the autopsy report did 
not clearly state how the fall was related to the Veteran's 
death, the September 2005 letter specifically stated that the 
Veteran's death was secondary to a severely compromised 
respiratory status, which resulted from the Veteran's fall.  
This letter was written by the same medical examiner who 
certified the certificate of death and who conducted the 
autopsy.

Accordingly, applying the doctrine of reasonable doubt, the 
Board finds that a disability incurred in military service 
contributed substantially or materially to cause the 
Veteran's death.  As such, service connection for the cause 
of the Veteran's death is warranted.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for the cause of the Veteran's death is 
granted.



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


